Citation Nr: 1216072	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbar myositis and herniated nucleus pulposus (HNP) at L5-S1.

2.  Entitlement to a rating higher than 30 percent for status post right (major) shoulder hemiarthroplasty with residual impingement syndrome, except from July 3, 2006 to August 31, 2007, when there was a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30.

3.  Entitlement to a rating higher than 10 percent for a left ankle disability, specifically, for status post left ankle tendon transposition with residual strain and tenosynovitis.

4.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the right fifth metacarpal.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to October 1968 and from February 1971 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

An October 2005 RO rating decision denied the Veteran's claims for service connection for right carpal tunnel syndrome, for a left knee disability 
status-post left knee arthroscopy, and for a TDIU.  The RO also confirmed and continued the 40 percent rating for his low back disability, the 30 percent rating for his right shoulder disability, and the 0 percent (i.e., noncompensable) ratings for the residuals of viral hepatitis and for a fracture of his right fifth metacarpal.  As well, the RO increased the rating for his left ankle disability from 0 to 10 percent retroactively effective as of July 8, 2005, the date the RO had received this claim.  In response, he disagreed with the rating determinations and, after receiving a statement of the case (SOC), filed a timely substantive appeal in September 2006.  In January 2007, he was awarded a temporary 100 percent rating for his right shoulder disability from July 3, 2006 to August 31, 2007, to compensate him for his convalescence following right shoulder total replacement surgery.  The prior 30 percent rating for this disability resumed as of September 1, 2007.

Also on a VA Form 21-4138, Statement in Support of Claim, received at the RO in January 2007, the Veteran withdrew his claims for service connection for left knee disability and carpal tunnel syndrome, and for a compensable rating for residuals of viral hepatitis.  38 C.F.R. § 20.204 (2011).

In a decision shortly thereafter, in April 2007, the RO granted a 10 percent rating for residuals of a right fifth metacarpal fracture, retroactively effective from July 8, 2005, the date of receipt of the petition to reopen this claim.

The issue of whether an even higher rating was warranted for this disability was not included in the contemporaneously issued April 2007 supplemental SOC (SSOC), or in the ones subsequently issued in March 2008 and November 2010, and this claim also was not certified to the Board as on appeal.  It was not, however, amongst the claims the Veteran withdrew in his January 2007 statement, and even the RO's April 2007 decision acknowledges that the increase in the rating for this disability to a compensable level was only a partial grant of the benefits sought on appeal as concerning this claim.  So it remains in dispute since there is the possibility of an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless and until he expressly indicates otherwise).

The Board, however, is remanding this claim for a rating higher than 10 percent for the residuals of the right fifth metacarpal fracture, and for a TDIU, to the RO via the Appeals Management Center (AMC) in Washington, DC, as these claims require further development before being decided on appeal.



FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine or incapacitating episodes, meaning bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 6 weeks during the past 12 months.

2.  As a result of his right shoulder disability (his major shoulder), he has limitation of motion of his right arm to less than 25 degrees from his side, but he also has chronic residuals of his shoulder replacement with a prosthesis that include severe, painful motion of this extremity.

3.  He also has what amounts to marked (versus just moderate) limitation of motion of his left ankle, though not ankylosis.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for the low back disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria are met for a higher 60 percent rating, though no greater rating, for the right shoulder disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5051, 5200-02 (2011).

3.  The criteria also are met for a higher 20 percent rating, though no greater rating, for the left ankle disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5271 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in fully developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided a VCAA notice letter in August 2005, prior to initially adjudicating his claims, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  That letter did not comply with the dictates of Dingess (because Dingess had not yet been issued), insofar as also apprising him of the "downstream" disability rating and effective date elements of his claims.  But the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that 

demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)).  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments." Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the Veteran to submit evidence demonstrating the effect that a worsening of his disability has on employment, is found in an increased rating claim, his burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

Here, in his pleadings and arguments, the Veteran has evidenced his actual knowledge of the type of evidence and information needed to substantiate his claims, including especially concerning the "downstream" disability rating element of his claims since this is the specific element of his claims that is at issue in this appeal.  He has cited the reasons he believes he is entitled to higher ratings for his disabilities, when considering the applicable rating criteria, and he has been represented throughout this appeal by a Veterans Service Organization (VSO), namely, by the Disabled American Veterans (DAV), which also presumably is aware of this downstream disability rating element of his claims and of the requirements for obtaining higher ratings for his disabilities.  Moreover, since being given opportunity to present evidence and argument showing why higher ratings are warranted, the AMC has readjudicated the claims in the July 2006 SOC and in the April 2007, March 2008, and November 2011 SSOCs.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the duty to notify has been satisfied, especially since the Veteran, who is represented by a VSO, has not alleged any VCAA notice error in his pleadings or arguments or, above and beyond this, shown why any such error is unduly prejudicial, meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the pleading party attacking the agency's decision, he, not VA, has this evidentiary burden of proof).

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records that he and his representative identified as possibly pertinent, and he was afforded several VA compensation examinations to assess and reassess the severity of his 
service-connected disabilities, which is the determinative issue in this appeal for higher ratings for these disabilities.  The most recent examination was in August 2010, so relatively recently, and the mere passage of time since does not render that examination outdated or inadequate.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  See also 38 C.F.R. §§ 3.327, 4.2.  So additional examinations are not needed, especially since there is sufficient evidence in the file to address the applicable rating criteria.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the Board finds that no further development of the claims is needed to meet the VCAA requirements.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor. 38 C.F.R. § 4.3.


Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

"Staged" ratings are appropriate for an increased-rating claim, however, when the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings - irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999).

III.  A Rating higher than 40 Percent for the Low Back Disability, specifically, for Lumbar Myositis and HNP at L5-S1

The Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, for intervertebral disc syndrome (IVDS, i.e., disc disease).  Under DC 5243, a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The next higher rating of 60 percent requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In addition, under 38 C.F.R. § 4.71a, DCs 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating for unfavorable ankylosis of the entire spine, that is, when additionally considering the adjacent cervical (neck) segment.


The medical evidence for consideration includes several recent VA examination reports and VA outpatient treatment records.  Notably, during a September 2005 VA medical examination of his spine, the Veteran complained of ongoing lumbosacral pain that he said lasted two to four hours for each instance.  There was substantial limitation of motion of his thoracolumbar spine in all planes of motion (forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting)) with objective demonstration of pain.  But more importantly, there was no ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  The Veteran does not have this level of impairment.

He also did not have incapacitating episodes, certainly not the frequency and duration of them in that last year to warrant a rating higher than 40 percent.

The diagnoses were Lumbar myositis and HNP at L5-S1.

During a more recent April 2007 VA examination, he reported continued, constant, severe, back pain that he said had worsened since his then recent shoulder surgery.  He had flare-ups of back pain every two to three weeks that lasted one to two days.  He reported one instance of incapacitation due to his back problem that had lasted three to four days, but he admittedly had not been prescribed bedrest by a doctor, so, definitionally, had not in actuality experienced any incapacitating episodes.  

There were back spasms and limitation of motion of his thoracolumbar spine with pain, including after repetitive use on flexion and extension.  But there again was no thoracolumbar ankylosis, even considering the extent of this pain.  When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  Here, even considering that the Veteran's pain affected his range of motion, indeed, so much so that he had what amounted to severe limitation of motion, is not tantamount to also finding that he had ankylosis, which, as explained, contemplates no range of motion at all but, instead, fixation of his thoracolumbar spine in a certain position of either flexion or extension.  And he did not have this level of restriction.

The diagnosis was the same as when previously examined.

During his most recent VA compensation examination in August 2010, he reported back pain radiating into his lower extremities - so possible sciatica/radiculopathy.  He also stated that he had weekly flare-ups of this back pain lasting several hours that was aggravated by stooping, heavy lifting, and prolonged standing.  But there was no additional limitation of motion or functional impairment during flare-ups.  

He indicated that he had been retired since 1999, so for more than 10 years, and that he used to work as a carrier of telephone books but had to quit due to his back pain.  [Also on appeal is a derivative claim for a TDIU, which must be further developed on remand before being decided.]  The physical examination revealed limitation of motion of the thoracolumbar spine with some functional loss due to pain on motion.  But just as previously, there was no ankylosis.  A neurological evaluation revealed that sensation was intact to pinprick in the lower extremities; motor skills were 5/5, but 4/5 in the left ankle area.  Reflexes were two plus and symmetrical.  The diagnoses continued to be lumbar myositis and HNP at L5-S1.

So the Veteran has not shown evidence of ankylosis of his spine (any segment).  And while he has once in the recent past reported being incapacitated on account of the amount of pain associated with his low back disability, it admittedly did not involve a prescription of bedrest by a physician, so, by definition, did not constitute an actual incapacitating episode as defined by Note (1) in DC 5243, much less of sufficient frequency and duration during the then past 12 months to warrant a rating higher than 40 percent under this DC.

It also has not been confirmed he has sciatica or radiculopathy, such as to account for his complaints of pain radiating from his low back into his lower extremities.  So he has not shown that his low back disability warrants an additional rating under 38 C.F.R. § 4.124a, DC 8520, that is, separate and apart from his existing rating under 38 C.F.R. § 4.71a, DC 5243.  In fact, to the contrary, the neurological evaluation during the most recent August 2010 VA compensation examination did not reveal any objective evidence of neurological deficits associated with his low back disability.  At least none were mentioned in the diagnosis.

As for the Veteran's testimony as to why a higher rating is warranted, the Board places greater probative value on the objective clinical findings, which without exception indicate he does not have the required unfavorable ankylosis of his entire thoracolumbar spine or incapacitating episodes, again, meaning bed rest prescribed by a physician, having a total duration of at least 6 weeks during the past 12 months.  And at least one or the other is necessary for a higher rating.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the competency and credibility, and therefore resultant probative value, of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the competency and credibility of evidence and determine the degree of weight to give the evidence).  In short, the most probative evidence is against his claim for a rating higher than 40 percent for his low back disability.  Moreover, his condition has never been more than 40-percent disabling since one year prior to filing this claim for increase, so there is no basis to "stage" his rating under Hart, either.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

For these reasons and bases, the preponderance of the evidence is against this claim for a rating higher than 40 percent for this low back disability, so the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

IV.  A Rating higher than 30 percent for the Right Shoulder Disability

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5051, which pertains to prosthetic replacement of the shoulder joint.  Under this DC, a minimum 30 percent rating is assigned for prosthetic replacement of the major arm.  A higher 60 percent rating is assigned for the major arm with chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  And the maximum 100 percent rating is assigned for the first year following implantation of the prosthesis.  This DC instructs that intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to DCs 5200 (ankylosis of the scapulohumeral articulation) and 5203 (impairment of the clavicle or scapula).

Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

DC 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum 50 percent rating is assigned for unfavorable ankylosis of the major shoulder, with abduction limited to 25 degrees from the side.

Under DC 5201, for limitation of motion of the arm (and shoulder), a 30 percent rating is assigned if the range of motion of the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a 40 percent rating is assigned if the range of motion of the major arm is limited to 25 degrees from the side.

Under DC 5202, fibrous union of the humerus warrants a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 60 percent rating for major arm.  Loss of head (or flail joint) warrants an 80 percent rating for the major arm.

Dominant hand - handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  Here, the medical evidence of record indicates the Veteran is right-handed and, as such, this disability affects his major, not minor, shoulder.  38 C.F.R. § 4.69.

During a September 2005 VA medical examination of his joints, he reported a history of right shoulder hemiarthroplasty secondary to recurrent right shoulder dislocations.  He also reported pain, stiffness, fatigability, flare-ups, and lack of endurance on repetitive motion of this shoulder.  The physical examination revealed that forward flexion was from 0 to 90 degrees, with pain in the last 10 degrees, and functional loss of 90 degrees due to the pain.  Abduction was from 0 to 80 degrees with pain in the last 10 degrees and functional loss of 100 degrees due to the pain.  External rotation was 0 degrees with functional loss of 90 degrees, and internal rotation also was 0 degrees due to pain with functional loss of 90 degrees.  There was pain to palpation in the shoulder areas, and pain on repetitive motion - albeit without further functional loss, weakness, fatigue or incoordination.  There was no ankylosis, however.  A right shoulder X-ray revealed degenerative joint disease (DJD), i.e., arthritis.  The diagnosis was status post right shoulder hemiarthroplasty with residual impingement syndrome in the right arm.

In July 2006, the Veteran had right shoulder revision arthroplasty at a VA hospital.  He consequently was awarded a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 from July 3, 2006, and his right shoulder disability continued to be rated at this highest possible level of 100 percent for the next year or so, until the prior 30 percent rating resumed as of September 1, 2007.  A maximum 100 percent rating is assigned for the first year following implantation of the prosthesis.  38 C.F.R. § 4.71a, DC 5051.  He also has in the past received a temporary 100 percent rating for this disability under 38 C.F.R. § 4.29, because of treatment or hospitalization lasting more than 21 days, and following earlier implantation of a prosthesis.

Follow-up VA outpatient treatment records after that most recent right shoulder revision arthroplasty, dated through January 2007, reveal range of motion studies showing forward flexion from 0 to 90 degrees and abduction from 
0 to 45-90 degrees.  

During a November 2007 VA medical examination of his joints, he reported pain and other right shoulder symptoms such as stiffness, fatigability, flare-ups, and lack of endurance on repetitive motion of this shoulder.  The physical examination revealed that forward flexion was from 0 to 30 degrees, with pain in the last 10 degrees, and functional loss of 150 degrees due to the pain.  Abduction was from 0 to 10 degrees with pain in the last 10 degrees and functional loss of 170 degrees due to the pain.  External rotation was 0 degrees with functional loss of 90 degrees; and internal rotation was not measured.  The diagnosis was right shoulder hemiarthroplasty with limited range of motion and pain.


During the most recent VA compensation examination in August 2010, the Veteran continued to complain of symptoms referable to his right shoulder, including pain.  The physical examination confirmed that, after repeated shoulder flexion, there was pain, though no weakness or fatigue.  There also was not any ankylosis.  Range of motion testing revealed that forward flexion was from 0 to 30 degrees, with pain in the last 10 degrees, and functional loss of 150 degrees due to the pain.  Right shoulder abduction was from 0 to 20 degrees with pain in the last 10 degrees and functional loss of 160 degrees due to the pain.  External and internal rotation were both 0 degrees with functional loss of 90 degrees due to pain.  The diagnosis was right hemiarthroplasty.

The Veteran does not have ankylosis of his right shoulder or impairment of the humerus of the type contemplated by DCs 5200 and 5202 to warrant assigning a higher rating.  He does, however, have sufficient limitation of motion of this shoulder, especially on abduction and when considering the extent of his pain, to warrant assigning a higher 40 percent rating under DC 5201 because his abduction (range of motion of his arm and shoulder when measured from his side) is less than the required 25 degrees.  It was only to 10 degrees during his November 2007 VA compensation examination, and when also considering that he had pain throughout this 10 degrees of motion, it in effect was 0 degrees (i.e., 10 degrees minus the 10 degrees since he started experiencing pain at 0 degrees, so immediately).  It is worth reiterating in this regard that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating when, as here, there is functional loss due to pain, assuming this is not already contemplated by the relevant rating criteria, which it is not.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Further, his pain also caused functional loss since it further restricted his range of motion in this direction.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Indeed, that VA examiner's diagnosis confirmed as much since he indicated there was limited range of motion and pain.  Moreover, although the Veteran had slightly greater range of motion in this direction during his more recent August 2010 VA compensation examination, to 20 degrees, his abduction again was further limited by his pain, which reduced it by 10 degrees, so he only had a net abduction of 10 degrees.  And this VA examiner also confirmed as much in his consequent diagnosis, indicating there was pain after repetitive motion.  Even without factoring in this pain, however, abduction was still less than the required 25 degrees to warrant a higher 40 percent rating under DC 5201.  So the Veteran is entitled to at least this rating.

Since, though, he has chronic residuals that include severe, painful motion of this extremity, he also is entitled to an even greater 60 percent rating for his right shoulder disability under DC 5051.  Hence, the Board is assigning this even greater rating.  He already received the 100 percent rating under this code for the required one year following the implantation of his prosthesis, so this 60 percent rating represents the highest possible rating available upon expiration of the 1-year 100 percent rating.

V.  A Rating higher than 10 Percent for the Left Ankle Disability

The Veteran's left ankle disability is rated under DC 5271, like those previous, based on the extent it causes limitation of motion.  Under this DC, "moderate" limitation of motion of the ankle warrants a 10 percent rating, whereas a 20 percent rating requires "marked" limitation of motion and is the highest possible rating under this DC.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.


Higher 20, 30, and 40 percent ratings also are available under DCs 5270, 5272, 5273, and 5274.  However, the Veteran does not have ankylosis, including of his subastragalar or tarsal joint, or malunion of the Os calcis or astragalus, or astragalectomy, so these other DCs do not apply - leaving only DC 5271.

At the September 2005 VA medical examination, the Veteran reported ankle pain.  Physical examination revealed that dorsiflexion of his left ankle was from 0 to 10 degrees with pain during the entire 10 degrees, so throughout this range of motion, but no consequent functional loss.  Plantar flexion was from 0 to 45 degrees with pain in the last 20 degrees, but also with no functional loss.  The Veteran was able to repeatedly stand on his heels and toes without functional loss or fatigue, albeit with pain.  The diagnosis was status post left ankle tendon transposition with residual ankle strain and tenosynovitis.

During his April 2007 VA examination, he reported a remote history of ankle trauma with severe instability requiring a medial tendon transposition.  He complained of left ankle pain, instability, stiffness, locking, flare-ups, and weakness.  He required a cane for walking.  He was able to stand for an hour and could walk 1/4 of a mile, so less than a mile.  Range of motion testing of his left ankle showed that dorsiflexion was from 0 to 20 degrees, with active and passive motion from 0 to 5-10 degrees, with pain.  Plantar flexion was from 0 to 45 degrees with active and passive motion from 0 to 20-45 degrees with pain, and limitation of motion on repetitive use due to pain.  There was no ankylosis.  Anterior instability of the left ankle was however reported.  The diagnosis was left ankle tendon transposition with residual ankle strain and tenosynovitis.  The affect of this disability on his activities was described as from none to moderate.


During his most recent August 2010 VA medical examination of his joints, he again reported ongoing left ankle symptoms, including pain.  He had pain in this ankle after repeated heel-and-toe standing, albeit without weakness or fatigue.  His gait was described as antalgic and he limped due to his left ankle pain.  Range of motion testing of this ankle revealed that plantar flexion was from 0 to 30 degrees with pain, and loss of 15 degrees due to the pain.  Dorsiflexion was from 0 to 15 degrees, with pain and loss of 15 degrees due to the pain.  The diagnosis was left ankle strain.

The results of these several VA compensation examinations show the Veteran has what amounts to "marked" limitation of motion of his left ankle rather than just "moderate" limitation of motion, in comparison.  While the Rating Schedule does not define what constitutes "moderate" versus "marked" limitation of motion, VA adjudicators must consider the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.  And one must consider that, during his September 2005 VA examination, his dorsiflexion was to just 10 degrees, so just 1/2 of normal dorsiflexion; but he had pain throughout this entire 10 degrees, so, in effect, his range of motion was nil - i.e., 0 degrees.  His pain also reduced his plantar flexion from the normal 45 degrees to just 25 degrees, when considering that he had pain during the last 20 degrees of motion.  Hence, he also had just over 1/2 of normal plantar flexion, although there reportedly was no consequent functional loss or fatigue.

There were similar findings during his more recent April 2007 and August 2010 VA examinations.  During the April 2007 VA examination, his dorsiflexion was just to 5 or 10 degrees when considering his pain on active and passive range of motion testing, and his plantar flexion was to just 20 degrees (worst case).  He therefore again had just roughly, if not less than, 1/2 or normal dorsiflexion and plantar flexion.  And the examiner confirmed as much, indicating there was limitation of motion on repetitive use due to this pain, albeit in his estimation only severe enough to cause none to just moderate effect on the Veteran's activities.  

Pain reduced his dorsiflexion during his most recent August 2010 VA examination to just 0 degrees because he experienced pain throughout the entire 15 degrees of range of motion he had in this direction.  His pain also reduced his plantar flexion by 1/2, from 30 degrees to just 15 degrees.  He therefore had what amounted to no dorsiflexion and just 1/3 or normal plantar flexion.  Moreover, it was confirmed he had pain after repeated heel-and-toe standing, albeit without weakness or fatigue.

His pain therefore has restricted the range of motion in his left ankle to the point that it is "marked", not just "moderate", so entitling him to the highest possible rating of 20 percent under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  And although some of the examiners have not so much indicated this, pain has also caused functional loss in the way of reduced range of motion.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).

When, as is now the case here, the Veteran is receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  It is, however, required in this circumstance to consider whether additional compensation is warranted on an 
extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).

The Board may not assign an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration, if determined that it is warranted, such as when either expressly raised or indicated by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the symptoms and impairment the Veteran experiences is contemplated by the schedular rating criteria.  Most notable are his complaints of chronic pain in his low back, right shoulder, and left ankle, and this pain is the reason the Board is increasing the ratings for his right shoulder and left ankle disabilities because it is considered in the applicable DCs and VA regulations.

Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability - especially when, as here, the Veteran has ratings in the higher end of the rating spectrum.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  He also has a pending claim for a TDIU, which has yet to be decided since it must be further developed.  And this derivative claim will consider the aggregate effect of his service-connected disabilities on him obtaining and maintaining employment that is substantially gainful versus just marginal.  The CAVC has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment, whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").  So having already filed a claim for a TDIU, there necessarily already is the belief these disabilities preclude employment, not just markedly interfere with it, and this determination, as mentioned, is yet to be made.

There is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  His evaluations and treatment have been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 



ORDER

The claim for a rating higher than 40 percent for the low back disability is denied.

However, a higher 60 percent rating is granted for the right shoulder disability, subject to the statutes and regulations governing the payment of VA compensation.

Also, a higher 20 percent rating is granted for the left ankle disability, also subject to the statutes and regulations governing the payment of VA compensation.


REMAND

I.  A Rating higher than 10 percent for the Residuals of the Fracture of the Right Fifth Metacarpal

As already alluded to, this issue was not certified to the Board as also on appeal.  After increasing the rating for this disability from 0 to 10 percent in the April 2007 decision during the pendency of this appeal, the RO acknowledged on the rating sheet that:

The assignment of a compensable rating for the condition at issue represents a partial grant of the benefits sought on appeal.  The Veteran will receive separate notification as to the other issues pending on appeal.

This issue therefore was not included in the SSOC contemporaneously issued in April 2007, or in the additional SSOCs since issued in March 2008 and November 2010 since they, instead, only concerned his other claims.


Looking back, however, he had filed a claim for a higher rating for this disability in July 2005.  And after his claim initially was denied in October 2005, he submitted a timely notice of disagreement (NOD) in May 2006 to initiate an appeal of this claim and, after receiving an SOC concerning this claim, also filed a timely substantive appeal (VA Form 9) concerning this claim in September 2006 to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2011) (an appeal to the Board consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  There is no indication he since has withdrawn this claim, including when withdrawing 3 other claims in his January 2007 statement or even since receiving the higher 10 percent rating in the April 2007 decision - which, incidentally, was made retroactively effective from his July 2005 claim.

This higher 10 percent rating for this disability is under 38 C.F.R. § 4.71a, DC 5299-5215, so partly on the basis of limitation of motion of his left wrist since the fracture apparently affected not just his fifth metacarpal (little finger) but also the surrounding "region" according to how this disability is characterized on the rating sheet.  VA regulations provide that, where an unlisted condition is encountered, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  The condition must not have a doubtful diagnosis, and it must be fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  In such a case, the diagnostic code number will be "built up" by using the first two digits of the part of the rating schedule most closely identifying the part, or system, of the body involved, and the last two digits will be "99" for all unlisted conditions.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27.

But having said that, 10 percent is the highest possible rating under DC 5215 and assumes that dorsiflexion is less than 15 degrees or palmar flexion limited in line with the forearm.  So no additional benefit to be had under this DC since he already has the maximum available rating.

Also, under DC 5230, the most he may receive for any limitation of motion of this individual digit, his little finger, is 0 percent.  And, according to DC 5227, the most he may receive for ankylosis of this little finger (his fifth metacarpal), whether favorable or unfavorable, also is 0 percent.  So his existing 10 percent rating already exceeds both.

Higher ratings are still possible under DC 5214, however, but only assuming there is ankylosis of this wrist.  A Note in this DC further provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.

DC 5125, in turn, provides that loss of use of the major hand warrants a 70 percent rating.  A Note provides that special monthly compensation (SMC) also may be awarded.  But, under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.  And DC 5156 provides that amputation of the fifth metacarpal (little finger), without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, is rated as 10-percent disabling irrespective of whether this amputation is of a finger on the minor or major hand.  Moreover, a Note indicates the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  And the Veteran already has a rating at this 10-percent level.

The Veteran therefore, at least seemingly, has received the highest possible rating for this disability, and perhaps this is the reason, not mere oversight, the RO did not certify this additional claim to the Board.  Since, however, the Veteran has perfected his appeal of this claim, he still has the option of the Board additionally deciding this claim.  If first must be clarified, however, whether he is still appealing this claim.  And if he is, he needs to be reexamined to reassess the severity of this disability, including addressing all components of it to ensure he indeed has received the highest possible rating or still has possibility of receiving an even greater rating.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995). 

II.  TDIU

The Veteran also claims entitlement to a TDIU, maintaining that he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected disabilities.  His service-connected disabilities are:  (1) lumbar myositis and HNP at L5-S1, rated 40-percent disabling; (2) status post right shoulder hemiarthroplasty with residual impingement syndrome (major hand), now as a result of this decision rated as 60-percent disabling; (3) a left ankle disability, now also as a result of this decision rated as 20-percent disabling; (4) residuals of the fracture of the right fifth metacarpal, rated as 10-percent disabling; (5) residuals of viral hepatitis, rated as 0-percent disabling, so noncompensble.  He therefore meets the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

His work history shows he had previous employment as a telephone wire installer from 1981 to 1999, when he reportedly became too disabled to work.  He has both a high school diploma and a 4-year college education and degree.

Entitlement to a TDIU requires impairment so severe that it is impossible to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).
In making this determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 27, 1991).

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran has not had a VA examination for a medical opinion concerning whether he is unemployable on account of his service-connected disabilities (and only these disabilities).  In the December 2011 informal brief, his representative therefore requested this examination and opinion on this determinative issue of employability.  And this TDIU claim requires this further development.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  First clarify whether the Veteran is still appealing for an even higher rating - meaning for a rating even higher than 10 percent - for the residuals of the fracture of his right fifth metacarpal.

2.  If he confirms that he is, then schedule an appropriate VA compensation examination to reassess the severity of this disability, including especially to determine whether there is additional associated disability that is not accounted for in his current rating.  All necessary diagnostic testing and evaluation, including range of motion studies of this hand/wrist and right fifth finger, in particular, should be performed.  The claims file, including a complete copy of this remand, also must be made available to the examiner for review of the pertinent medical and other history.

3.  Also have the Veteran examined to determine the effects of his service-connected disabilities (and only these disabilities) on his ability to obtain and maintain substantially gainful employment versus just marginal employment, if considering his prior work experience, level of education and training.  At present, his service-connected disabilities are:  (1) lumbar myositis and HNP at L5-S1, rated as 40-percent disabling; (2) status post right shoulder hemiarthroplasty with residual impingement syndrome (major shoulder), now rated as 60-percent disabling; (3) a left ankle disability, now rated as 20-percent disabling; (4) residuals of the fracture of the right fifth metacarpal, rated as 10-percent disabling; and (5) residuals of viral hepatitis, rated as 
0-percent disabling, so noncompensble.

To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. 

The Veteran is hereby advised that failure to report for these examinations, without good cause, will have adverse consequences on these pending claims and result in the summary denial of them.  38 C.F.R. § 3.655 (2011).

4.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


